Epitomized Opinion
This action was an account, only one item of which was disputed. The item in question was evidenced by paper marked “credit memorandum”, which stated that the Northern Elec. Co’s, account was credited with a certain sum for goods returned by the Electric Co., the jobber, to the Elec. Prod. Co., the manufacturer. At the trial the manufacturer proved a custom by which credit memoranda were not payable in money, but only in goods to be ordered by person receiving the credit memorandum. This custom was not pleaded and the contention of the jobber is that proof of the custom was therefore inadmissable.